Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 21, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices
  142729(8)


  GRIEVANCE ADMINISTRATOR,
           Petitioner-Appellee,

  v                                                                SC: 142729
                                                                   ADB: 09-000043-GA
  RAYMOND A. MacDONALD,
             Respondent-Appellant.
  _________________________________


         On order of the Court, the motion for decision by the entire Court on the motion
  for disqualification of Justice Mary Beth Kelly is considered, and disqualification is
  DENIED for the reasons stated in Justice Kelly’s statement of May 13, 2011.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 21, 2011                       _________________________________________
                                                                              Clerk